        Case 1:18-cv-02395-JEB Document 25-1 Filed 05/07/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNION FENOSA GAS, S.A.

                                Plaintiff,

                                       v.             No. 1:18-cv-02395-JEB


 ARAB REPUBLIC OF EGYPT

                                Defendant.



                       DECLARATION OF MATTHEW D. SLATER

I, Matthew D. Slater, do hereby declare as follows:

   1. I am an attorney admitted to practice before this Court and a partner of the law firm Cleary

       Gottlieb Steen & Hamilton LLP (“Cleary Gottlieb”), counsel for the Arab Republic of

       Egypt (“Egypt”).

   2. I submit this declaration in support of Egypt’s Reply In Support of Its Motion to Set Aside

       Default and to Stay Further Proceedings.

   3. Attached hereto are true and correct copies of the following documents:

           a. Exhibit A is a PDF of the news report available at the website

              https://www.kslaw.com/news-and-insights/king-spalding-secures-landmark-us22-

              billion-icsid-award-for-spanish-client as of May 7, 2020.

           b. Exhibit B is a PDF of the news report available at the website

              https://www.bbc.com/news/world-middle-east-37958030 as of May 7, 2020.

           c. Exhibit C is an IMF Press Release dated November 11, 2016.




                                                1
Case 1:18-cv-02395-JEB Document 25-1 Filed 05/07/20 Page 2 of 3



 d. Exhibit D is a PDF of the news report available at the website

    https://www.middleeasteye.net/news/egypt-raise-electricity-prices-austerity-

    measures-sisi as of May 7, 2020.

 e. Exhibit E is a PDF of the report available at the website

    https://www.ecfr.eu/publications/summary/egypt_on_the_edge_how_europe_can

    _avoid_another_crisis_in_egypt_7298 as of May 7, 2020.

 f. Exhibit F is a PDF of the news report available at the website

    https://www.reuters.com/article/us-egypt-economy/forking-out-egyptians-

    angered-by-new-austerity-after-eid-feast-idUSKBN1JF1ZC as of May 7, 2020.

 g. Exhibit G is a World Bank Press Release dated April 30, 2019.

 h. Exhibit H is a PDF of the news report available at the website

    https://www.middleeastmonitor.com/20190503-world-bank-60-per-cent-of-

    egyptians-poor-middle-class-suffers-from-reforms/ as of May 7, 2020.

 i. Exhibit I is a World Bank Press Release dated April 16, 2020.

 j. Exhibit J is a PDF of the report available at the website

    https://www.unicef.org/MODA-Report-Full-EN-websingle.pdf as of May 7, 2020.

 k. Exhibit K is a PDF of the news report available at the website

    https://www.economist.com/middle-east-and-africa/2019/04/25/egypts-economy-

    thrills-investors-but-locals-are-struggling as of May 7, 2020.

 l. Exhibit L is a PDF of the report available at the website

    https://www.ifpri.org/publication/covid-19-and-egyptian-economy-estimating-

    impacts-expected-reductions-tourism-suez-canal as of May 7, 2020.




                                       2
 Case 1:18-cv-02395-JEB Document 25-1 Filed 05/07/20 Page 3 of 3



   m. Exhibit M is a PDF of the news report available at the website

       https://www.reuters.com/article/eni-egypt-damietta/eni-naturgy-clinch-deal-that-

       will-reopen-egypts-damietta-lng-plant-by-june-idUSL5N2AR84L as of May 7,

       2020.

   n. Exhibit N is a PDF of the news report available at the website

       https://www.spglobal.com/platts/en/market-insights/latest-news/natural-

       gas/042420-deal-to-restart-egypts-damietta-lng-plant-falls-through as of May 7,

       2020.

I declare under penalty of perjury that the forgoing is true and correct.

Executed on May 7, 2020.



                                                      /s/ Matthew D. Slater
                                                      Matthew D. Slater




                                          3
